Citation Nr: 1601707	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include bilateral detached retinas, legal blindness, glaucoma, high myopia and cataracts.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from January 1975 to April 1975, as well as additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim was subsequently transferred to the RO in Denver, Colorado.

The Appellant testified before the undersigned Acting Veterans Law Judge at a Board Video Conference hearing in October 2012.  A transcript of this proceeding has been associated with the claims file.

This case was previously remanded by the Board in April 2014 for further development.  As discussed in the April 2014 remand, the Appellant initially claimed service connection for "bilateral detached retinas;" however, he has also been diagnosed with glaucoma and cataracts, and is noted to be legally blind.  As the Appellant has multiple eye disorders and has indicated that all of his eye disorders are related to service, in April 2014, the Board recharacterized the claim as identified on the title page, in accordance with Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007), Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009), Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008), and 38 C.F.R. § 3.159(c) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In April 2014, the Board remanded the present claim in pertinent part for a VA examination as well as outstanding service records.  As an initial matter, service personnel records indicate that the Appellant only served during periods of ACDUTRA or inactive duty for training (INACDUTRA).  Although a December 1974 certificate indicating an honorable discharge from the U.S. Army is of record, there is no indication that the Appellant served on active duty, other than for training.  When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Similarly, veteran status is only available based on an event during a period of INACDUTRA where the individual was disabled or died from an injury incurred or aggravated in the line of duty, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident.   In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA or INACDUTRA service alone.  Id.; see also 38 U.S.C.A. § 101 (24).  As it remains to be determined whether the Appellant's current disabilities were incurred during a period of ACDUTRA or INACDUTRA, veteran status has not yet been established in this case.

With respect to the April 2014 directive regarding the VA examination, an examination and opinion were provided in June 2015.  While the Board appreciates that the June 2015 VA examiner provided a lengthy opinion, and substantially complied with the Board's request with respect to the contentions regarding the Appellant's preexisting high myopic refractive error and his retinal detachment, additional medical questions have been raised as a result of the June 2015 examination report and other evidence received since the April 2014 remand.  

In this regard, the June 2015 VA examiner found the Appellant's glaucoma and cataracts to be superimposed on the Appellant's preexisting eye disorder, but the June 2015 VA examiner provided an incomplete response with respect to whether it is at least as likely as not that the Appellant's glaucoma and/or cataracts is related to service.  Further, as explained below, the June 2015 VA examiner appears to have relied on an inaccurate interpretation of an October 2014 private ophthalmologist's opinion.  For all of these reasons, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The June 2015 VA examiner noted that the Appellant's glaucoma and cataracts were superimposed on the preexisting high myopic refractive error, but found that the disorders were not related to other contended trauma in service, including the 1975 barracks fire.  However, the examiner did not offer an explanation for the opinion.  Rather, the examiner opined that the Appellant's glaucoma and cataracts were age-related but again, did not did not offer rationale for the opinion.  Further, the examiner found that glaucoma is not associated with tear gas, but the examiner did not offer an opinion as to any relationship between tear gas exposure and cataracts.  

Moreover, the June 2015 VA examiner cited an October 2014 private opinion from Dr. E. B. and indicated that Dr. E. B. was of the opinion that glaucoma was not related to service.  However, Dr. E. B.'s October 2014 letter actually states that "unless there was trauma to his eyes [in service], I do not expect military service would have contributed significantly to his development of glaucoma."  (Emphasis added).  Thus, the Board interprets Dr. E. B.'s letter as an indication that if there was trauma in service, there is a possibility that the Appellant's glaucoma may be related to service.  As the rationale for the June 2015 VA examiner's opinion appears to be based, in part, on an inaccurate reading of Dr. E. B.'s letter, an addendum opinion is required.  

Regarding outstanding service personnel records, the April 2014 remand directed the agency of original jurisdiction (AOJ) to obtain outstanding personnel records regarding dates of ACDUTRA and INACDUTRA and any records regarding the types of training in which the Appellant engaged (and dates of the same).  The Board notes that the AOJ requested the Appellant's personnel file from the National Personnel Records Center (NPRC) and that the same was received and uploaded into the electronic file.  See July 2014 Personnel Information Exchange System (PIES) response.  However, the personnel records do not specify dates of ACDUTRA or INACDUTRA other than the dates of ACDUTRA between January 1975 and April 1975.  Likewise, the records do not indicate specific types of training, such as training that involved exposure to gases or fumes.  Further exploration to obtain more detailed records should be conducted with the relevant service department if on remand, the medical evidence, including any addendum opinion from the June 2015 VA examiner, indicates that the Appellant's glaucoma or cataracts may be related to exposure to tear gas.  

Regarding outstanding service clinical records, the Board acknowledges the AOJ complied with the directive to attempt to obtain outstanding service clinical records.  Specifically, in the April 2014 remand, the Board directed the AOJ to obtain any outstanding service clinical records from Fort Sam Houston as well as Fort Lewis.  Such request was made and the July 2014 response to the PIES request was that there were no clinical records dated in 1975 at either location.  

The AOJ was also directed to obtain, and/or issue a formal finding of unavailability, with respect to a March 1972 report of medical examination.  The Board notes that the aforementioned July 2014 PIES response noted that the complete service treatment records were uploaded in July 2014.  The March 1972 report of medical examination was not added to the record.  

In August 2014, the Appellant was informed of the negative response regarding the clinical records and the March 1972 report of medical examination.  The Appellant was also informed that all efforts to obtain the records had been exhausted.  He was offered an opportunity to submit his own copies of such records, if any.  No further action is required with respect to these records. 

While on remand, the AOJ should give the Appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards pertinent private (non-VA) medical treatment) explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Appellant and his representative a letter requesting that the Appellant provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Clearly explain to the Appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Appellant responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Following receipt of any records, return the file to the examiner who conducted the June 2015 VA examination for an addendum opinion regarding the nature and etiology of glaucoma and cataracts, which the examiner previously noted were superimposed on the retinal disorder.  If the June 2015 VA examiner is not available, seek an opinion from another qualified clinician.  The Board leaves it to the discretion of the clinician selected to offer the opinion to determine whether the Appellant should be reexamined.  

The claims file must be made available to and reviewed by the examiner, and the examiner should indicate in the report that the file was reviewed.

With respect to the current disorders of glaucoma and cataracts, the examiner is asked to opine as to whether it is at least as likely as not that the disorders are directly related to service.  The examiner should consider the Appellant's competent statement regarding his exposure to smoke during a barracks fire in service, as well as his contention that such exposure led to his glaucoma and/or cataracts.  The examiner's attention is specifically directed to the October 2014 letter from Dr. E. B. which indicates that if the Appellant was exposed to trauma in service, his glaucoma and/or cataracts may be related to service.  

Also, the examiner previously discussed the association, or lack thereof, between glaucoma and tear gas exposure, but did not address any association, or lack thereof, between cataracts and tear gas exposure.  On remand, the examiner is asked to address whether the Appellant's cataracts may be related to exposure to tear gas in service.  

Finally, if the examiner maintains that the Appellant's glaucoma and cataracts are age-related, the examiner is asked to explain the basis for this conclusion. 

Complete rationale should be given for all opinions and conclusions expressed.

4.  The AOJ should undertake any additional development it determines to be warranted, (including but not limited to any additional development necessary regarding ACDUTRA and/or INACDUTRA training involving gases and fumes).

5.  Thereafter, the AOJ should readjudicate the Appellant's claim for service connection.  If the benefit sought is not granted to the Appellant's satisfaction, a supplemental statement of the case should be issued to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate consideration, if otherwise in order.

By this Remand, the Board intimates no opinion as to any final outcome warranted.  The Board notes that the duty to assist the Appellant is not a one-way street, or a blind alley, and the Appellant himself must be prepared to cooperate with VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  If the examiner determines that the Appellant should be reexamined, the Appellant is hereby advised that failure to report for any scheduled examination without good cause may result in a denial of his claim.  38 C.F.R. § 3.655 (2015).  If the Appellant fails to report to any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to the Appellant by the pertinent VA medical facility.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
APRIL MADDOX 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

